PER CURIAM.
Darin S. Johnson (Appellant) appeals the motion court's judgment granting Gifford *880Lumber Co., Inc.'s (Respondent) claim against him for money owed on an unpaid account. We have reviewed Appellant's brief1 and the record on appeal and we conclude the motion court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

Respondent did not file a brief.